Citation Nr: 1619838	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-25 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus.

3. Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970, including combat service in the Republic of Vietnam.  His decorations include the Vietnam Service Medal with FMF (Fleet Marine Force) Combat Insignia and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran's notice of disagreement (NOD) was received in May 2007.  The RO issued a statement of the claim (SOC) in May 2009.  The Veteran filed VA Form 9 in July 2009.  The Veteran's claim was remanded by the Board in October 2012 and July 2015.   

The issue of service connection for obstructive sleep apnea has been raised by the record in a May 2007 NOD but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's diabetes mellitus is controlled with oral medication and diet; but regulation of activities is not required.

2. The Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level I in the right ear and auditory acuity Level I in the left ear.

CONCLUSIONS OF LAW

1. The criteria for an initial disability evaluation in excess of 20 percent for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.119, Diagnostic Code 7913 (2015).

2. The criteria for a compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A letter sent to the Veteran in April 2005 provided compliant notice.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes reports of VA examinations; private treatment records; VA treatment records; and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in January 2006, October 2012, and December 2015.  The Board finds these examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describes the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

The Board remanded the Veteran's claims in October 2012 and July 2015.  The October 2012 Board decision remanded the case for a new VA examination to assess the severity of the Veteran's bilateral hearing loss and diabetes mellitus disabilities. The Veteran was afforded the appropriate VA examinations in October 2012.  The July 2015 Board decision remanded the claims for an additional VA examination for bilateral hearing loss and diabetes.  The Veteran was afforded the requested VA examinations in December 2015.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code depends wholly on the facts of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Analysis 

Entitlement to an Initial Rating in Excess of 20 Percent for Diabetes Mellitus 

The Veteran is currently assigned a 20 percent rating for his diabetes mellitus type II.  38 C.F.R. § 4.119, DC 7913.  

Under Diagnostic Code 7913, a 10 percent rating is warranted for diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2015).

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation under Diagnostic Code 7913.  Noncompensable complications are deemed to be part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913.

The January 2006 VA examination report indicates that the Veteran was diagnosed with diabetes mellitus by his primary care doctor around October 2002.  The Veteran reported that he had some jittery feelings about 3-4 times per week, which the examiner indicated were probably related to some hypoglycemic reactions between foods.  The Veteran reported that orange juice or something similar usually makes him feel better.  The Veteran had not had any ketoacidotic reactions.  He had never been hospitalized for diabetes and at the time had never been on any insulin medication.  As far his diet, he was on a low sugar diet but no formal dietary instructions were ever given.  The Veteran was obese and overweight and was formerly on Meridia weight loss medication in 2002.  

The October 2012 VA examination report also indicates that the Veteran was diagnosed with diabetes mellitus in October 2002.  The report further shows that the Veteran's diabetes mellitus was managed by a restricted diet and the Veteran was prescribed oral hypoglycemic agents.  The Veteran also had a glucometer but did not use it to self monitor his blood sugar.  The report also states that the Veteran does not require regulation of activities as part of the medical management of diabetes mellitus.  It was noted that for VA purposes, regulation of activities could be defined as avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  The Veteran denied ever being hospitalized for episodes of ketoacidosis, hypoglycemic reactions, or hypoglycemia over the past 12 months.  The Veteran did not have any progressive or unintentional weight loss attributable to diabetes mellitus.  The Veteran did not have diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction, or diabetic retinopathy.  The Veteran did not report any functional impact on his ability to work.   

The December 2015 VA examination report indicated that the Veteran's diabetes was managed by a restricted diet and showed that he was prescribed oral hypoglycemic agents.  The report further indicated that the Veteran did not require regulation of activities as part of the medical management of his diabetes mellitus.   The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month. The Veteran denied ever being hospitalized for episodes of ketoacidosis, hypoglycemic reactions, or hypoglycemia over the past 12 months.  The Veteran did not have any progressive or unintentional weight loss attributable to diabetes mellitus.     

The Board finds the VA examiners' opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested evaluations.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners reviewed the Veteran's claims file, which contained his statements, service treatment records, and post-service medical evidence.  

Although the VA examination reports indicate that there was not regulation of activities as part of the medical management of his diabetes mellitus, the Veteran asserts that his physical activities were regulated.  The Veteran stated, "All diabetics are assigned regulation of activities and diet restrictions and I don't understand where you got the impression that I was not assigned these items too.  In fact, those 2 items as well as the double medicines that I am taking are probably the only reason why I am not on insulin yet."  See May 2007 Notice of Disagreement.

As noted above, for VA purposes "regulation of activities" means the avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes.  Here, the competent medical evidence of record indicates that the Veteran was not advised to avoid strenuous activity as part of diabetes mellitus treatment.  Indeed, the Veteran's VA treatment records show that the Veteran was treated for obesity and underwent gastric bypass surgery in November 2007.  As part of his post-operative and pre-operative treatment, the Veteran was counseled on weight management and encouraged to engage in physical activity.  A December 2009 note in the Veteran's VA treatment records indicate that the Veteran was walking often and was encouraged to increase his walking to an aerobic level.  A March 2014 note also indicates that the Veteran exercised regularly by lifting weights and doing cardio exercise.  In sum, the medical evidence consistently shows that the Veteran was encouraged to engage in physical exercise.  Thus, the Veteran's diabetes was not medically treated by "regulation of activities" pursuant to Diagnostic Code 7913.   

For the foregoing reasons, entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II is not warranted.  

Entitlement to a Compensable Rating for Bilateral Hearing Loss 

The Veteran contends that his service-connected hearing loss is more disabling than reflected by his current noncompensable rating.  

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results under Diagnostic Code (DC) 6100 for hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under DC 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000; 2000; 3000; and 4000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100.

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral, and that numeral will be elevated to the next higher numeral..  

The Veteran reports that his service-connected bilateral hearing loss causes him to be unable to hear conversations clearly.  See January 2006 VA examination.  He also indicated that he often has to turn his television volume up and his wife is unhappy about it.  Id.  He reports that he has to ask people to repeat themselves often while at work.  Id.  The Veteran also reports that as a result of his service-connected bilateral hearing loss, he is unable to distinguish words when talking on a cell phone and while in a group.  See December 2015 VA Examination Report. 

During a VA audiological examination in January 2006, puretone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
30
LEFT
20
15
20
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Puretone audiometry testing found that the average puretone threshold was 21 decibels for the right ear and 21 decibels for the left ear.      

The Veteran was also afforded a VA examination in October 2012.  During the VA audiological examination in October 2012, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
5
10
20
20
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  Puretone audiometry testing found that the average puretone threshold was 18 decibels for the right ear and 18 decibels for the left ear.      

During a VA audiological examination in December 2015, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
30
LEFT
10
10
20
20
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.  Puretone audiometry testing found that the average puretone threshold was 23 decibels for the right ear and 19 decibels for the left ear.      

The results of the Veteran's January 2006 audiogram reveal no worse that Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  Application of the above-noted findings to Table VII result in a 0 percent disability rating under 38 C.F.R. § 4.85, DC 6100.  

Moreover, the results of the Veteran's October 2012 audiogram reveal no worse that Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  Application of the above-noted findings to Table VII result in a 0 percent disability rating under 38 C.F.R. § 4.85, DC 6100.  

Similarly, the results of the Veteran's December 2015 audiogram reveal no worse that Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  Application of the above-noted findings to Table VII result in a 0 percent disability rating under 38 C.F.R. § 4.85, DC 6100.  

As noted above, the Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's audiogram results do not demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in any service-connected ear, or (2) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear. 38 C.F.R. § 4.86.  Therefore, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment in any ear.

The Board finds the VA examiners' opinions highly probative to the question at hand.  The examiners were both audiologists and possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners conducted the audiological evaluation in compliance with the VA Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations.   

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent audiological evaluations of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that throughout the appeal period, the record has presented no basis for the assignment of a compensable disability rating for the Veteran's service-connected bilateral hearing loss.  The above determination is based on consideration of the applicable provisions of VA's rating schedule. In particular, the Board notes that the VA audiological examination report describes the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Board finds that the claim for a compensable disability rating for the Veteran's service-connected bilateral hearing loss must be denied.  

Other Considerations

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1).

With respect to the first prong of Thun, the Veteran reports having difficulty hearing cell phone conversations and distinguishing words in group conversations as a result of his bilateral hearing loss.  These symptoms were specifically contemplated by the schedular criteria and do not show such an exceptional disability picture that the available schedular evaluations for bilateral hearing loss are inadequate.  Therefore, referral for extraschedular consideration for bilateral hearing loss is not warranted.  

With respect to the Veteran's diabetes mellitus claim, the Veteran reports that his symptoms are obesity, obstructive sleep apnea, erectile dysfunction, and hypertension.  See May 2007 Notice of Disagreement.  As DC 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation, the Veteran's reported symptoms were contemplated in the assigned rating.  Notably, the Veteran's claimed diabetes residuals of erectile dysfunction and hypertension have been adjudicated separately.  See February 2013 Rating Decision.  Notwithstanding, the record does not show marked interference with employment or frequent periods of hospitalization.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Veteran has not asserted and the evidence of record does not show that he is unemployable as a result of his diabetes mellitus or bilateral hearing loss.  In fact, the record shows the Veteran has worked as a respiratory therapist for over 35 years.  See January 2006 VA Examination Report.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).

In sum, there is no basis for a higher evaluation for the Veteran's service-connected diabetes mellitus or bilateral hearing loss.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine does not apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II is denied.

Entitlement to a compensable disability rating for bilateral hearing loss is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran was afforded a VA examination in December 2015.  The examiner rendered an opinion regarding whether or not the Veteran's hypertension was caused by or aggravated by the Veteran's service-connected diabetes mellitus. With respect to causation, although the medical evidence mostly indicates that the Veteran's diabetes mellitus was diagnosed in 2002, an August 1998 letter from private physician, Dr. D.M., indicates that the Veteran's diabetes mellitus was diagnosed by at least 1998 but possible earlier.  The examiner was directed to consider the letter and indicate how an earlier diagnosis of diabetes mellitus impacts the examiner's opinion relating to hypertension.  In the December 2015 report, the examiner stated, "I was not able to find/view this letter because it was not tabbed/bookmarked in VBMS."  The examiner did not address whether an earlier diagnosis of diabetes would impact the examiner's medical opinion regarding hypertension.  Thus, a remand for substantial compliance with the October 2012 Board remand directives is required.  See 38 C.F.R. § 3.159 (2015); Stegall, 11 Vet. App. at 271.

Furthermore, although the examiner opined as to whether or not the Veteran's hypertension was etiologically related to service, he did not render an opinion or rationale as to whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  Thus an additional opinion is necessary.  See 
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).     

The Board also notes that the Veteran submitted medical literature and case-control studies to support the assertion his hypertension is linked to his service-connected diabetes mellitus.  See May 2007 Notice of Disagreement.  The examiner should review and discuss these medical opinions in his or her rationale.   

Finally, a Veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The record in this case confirms that the Veteran served in Vietnam during the pertinent period.  As such, he is presumed to have been exposed to Agent Orange during service.  Thus, the examiner should also render an opinion as to whether the Veteran's Agent Orange exposure is related to his hypertension.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the VA examiner who drafted the December 2015 report, if available, to obtain an addendum opinion.  If the examiner who drafted the December 2015 report is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for a new examination is left to the discretion of the examiner offering the addendum opinion. The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

After review of the record, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

(a) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is etiologically related to the Veteran's active service to include related to herbicide exposure?

(b) If the Veteran's hypertension is not etiologically related to his active service, is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension was aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected diabetes mellitus.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.
  
For the purposes of the opinion the examiner is to assume that the August 1998 letter, which indicates the Veteran's diabetes mellitus, was diagnosed at least by August 1998, but possibly earlier, is accurate.  Thus, the examiner must indicate whether an earlier diagnosis of diabetes mellitus impacts his/her opinion relating to hypertension.

The Veteran should review the articles submitted with the Veteran's May 2007 NOD - "Exogenous Insulin Use and Hypertension in Adult Patients with Type 2 Diabetes" by Chin-Hsiao Tseng, and "Influence of Metabolic Syndrome on Hypertension-Related Target Organ Damage" by G. Mule, et. al. - as well as any relevant medical studies in formulating an opinion.   

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.  The examiner should also discuss any relevant medical opinions already of record. 

If the examiner is unable to provide an opinion without resorting to speculation, he or she should state so and explain why a definitive opinion cannot be provided.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, readjudicate the issues of entitlement to service connection for hypertension in light of all pertinent evidence and legal authority.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


